Name: Commission Implementing Regulation (EU) NoÃ 688/2011 of 18Ã July 2011 derogating, for 2011, from Regulation (EC) NoÃ 501/2008 by establishing an additional timetable for presenting and selecting information and promotion programmes for fresh fruit and vegetables on the internal market and in third countries
 Type: Implementing Regulation
 Subject Matter: EU finance;  trade policy;  management;  cooperation policy;  consumption;  health;  plant product;  marketing
 Date Published: nan

 19.7.2011 EN Official Journal of the European Union L 188/6 COMMISSION IMPLEMENTING REGULATION (EU) No 688/2011 of 18 July 2011 derogating, for 2011, from Regulation (EC) No 501/2008 by establishing an additional timetable for presenting and selecting information and promotion programmes for fresh fruit and vegetables on the internal market and in third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (1), and in particular Article 15 thereof, Whereas: (1) Article 3(1)(c) of Regulation (EC) No 3/2008 specifies that the sectors or products which may be the subject of information provision and promotion measures financed in full or in part from the budget of the European Union are to be determined bearing in mind in particular the need to tackle specific or short-term difficulties in individual sectors. (2) Article 3(2)(a) of Regulation (EC) No 3/2008 specifies that the products that may be the subject of information provision and promotion measures financed in full or in part from the budget of the European Union and to be carried out in third countries are specifically those for which export opportunities or potential new market outlets exist, especially where export refunds will not be required. (3) The fresh fruit and vegetable sector is being adversely affected by an unprecedented crisis on account of an epidemic caused by the Escherichia coli bacteria. This epidemic has led to a crisis of confidence among consumers which has led to a substantial drop in consumption. Consumer confidence in fresh fruit and vegetable products produced in the EU should therefore be strengthened. (4) This crisis of confidence has also led to acute economic difficulties, such that the economic survival of a significant number of farms in the EU fresh fruit and vegetable sector is in jeopardy. The opportunities for exporting fresh fruit and vegetable products produced in the EU to third countries should therefore be increased. (5) In this context it is appropriate to offer trade organisations representing the fresh fruit and vegetable sector the opportunity to benefit from EU part-financing under Regulation (EC) No 3/2008, and to that end they should be allowed to submit information and promotion programmes to the competent national authorities within the next few weeks, with a view to their selection and possible adoption by the Commission before the end of this year. These programmes may be submitted independently of the annual timing for adopting programmes and the usual timetable laid down in Articles 8 and 11 of Commission Regulation (EC) No 501/2008 of 5 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries (2). (6) There is therefore reason to derogate, for 2011, for information and promotion programmes for fresh fruit and vegetables on the internal market and in third countries, from Regulation (EC) No 501/2008. (7) The Management Committee for the Common Organisation of Agricultural Markets has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 For 2011 and notwithstanding the usual annual timetable provided for in the second subparagraph of Article 8(1) and in Article 11(1) and (3) of Regulation (EC) No 501/2008, the following additional timetable shall be applied for information and promotion programmes for fresh fruit and vegetables on the internal market and in third countries: (a) the trade and inter-branch organisations representing the fresh fruit and vegetable sector may submit their programmes to the Member States by 16 August 2011; (b) Member States shall notify the Commission of the provisional list of the programmes selected by 15 September 2011; (c) the Commission shall decide which programmes it can part-finance by 15 November 2011 at the latest. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 3, 5.1.2008, p. 1. (2) OJ L 147, 6.6.2008, p. 3.